Exhibit 10.2

AMENDMENT

TO

CARROLS RESTAURANT GROUP, INC.

2006 STOCK INCENTIVE PLAN

AMENDMENT (this “Amendment”) to the Carrols Restaurant Group, Inc. 2006 Stock
Incentive Plan (the “Plan”). Capitalized terms used herein but not defined
herein shall have the meanings ascribed thereto in the Plan.

WHEREAS, the Board of Directors of Carrols Restaurant Group, Inc., a Delaware
corporation (the “Company”), previously adopted the Plan, which was approved by
the stockholders of the Company;

WHEREAS, pursuant to and in accordance with the terms and provisions of the
Plan, in March 2010, the Board of Directors of the Company adopted amendments to
the Plan to modify Outside Director Awards to provide that, on the date of each
annual meeting of Stockholders of the Company beginning with the 2010 annual
meeting of Stockholders and on each annual Stockholders meeting thereafter, each
Outside Director would no longer be granted an Outside Director Stock Option to
purchase 3,500 shares of Stock, and in lieu thereof, each such Outside Director
would be granted as of the date of each such annual meeting of Stockholders
beginning with the 2010 annual meeting of Stockholders, a Stock Award comprised
of that number of shares of Stock having an aggregate Fair Market Value of
$25,000 on the date of grant; and

WHEREAS, all terms and conditions of the Plan, other than as specifically
amended as set forth in this Amendment, shall remain in full force and effect.

NOW THEREFORE, the Plan has been amended as follows:

 

  1. The first paragraph of Section 8 of the Plan was amended by adding the
following sentence at the end of such paragraph:

“Notwithstanding the preceding sentence, no further grants of such Outside
Director Stock Options shall be made to Outside Directors after the date of the
2009 annual meeting of Stockholders.”

 

  2. The first paragraph of Section 9 of the Plan was amended by adding the
following new subsection (c) thereof immediately following subsection (b)
thereof:

“(c) On the date of the 2010 annual meeting of Stockholders of the Company, and
on the date of each annual meeting of Stockholders of the Company during each
Company fiscal year thereafter, each Outside Director of the Company shall be
granted a Stock Award comprised of that number of shares of Stock having an
aggregate Fair Market Value of $25,000 on the date of grant.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Secretary of the Company has executed this Amendment and
certifies that the amendment to the Plan set forth above accurately reflects the
amendment to the Plan adopted by the Board of Directors of the Company.

 

/s/ Joseph A. Zirkman

Joseph A. Zirkman, Secretary Dated: March 24, 2010